DETAILED ACTION
	Claims 1-36, 39-41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse the species “cancer” and with traverse the species “SEQ ID NO: 1” in the reply filed on 1/29/2021 is acknowledged.  The traversal is on the ground(s) that since both oligonucleotides relate to IGF-1R, they should be search together.  This is not found persuasive because an additional, separate search is required for each oligonucleotide sequence (SEQ ID NO), creating an undue search burden on the office.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/2021.
Claims 1-4, 6-36 and 39-41 are examined herein as they read on the elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4, 6-36, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,744,187 (hereafter “Nielsen”)in view of U.S. Patent No. 6,340,674 (hereafter “Baserga”). 
Nielsen teaches an improved delivery system for therapeutic oligonucleotides comprising a liposome with p-ethoxy oligonucleotides entrapped in the liposome (e.g., see abstract).  Nielsen also teaches a method of treating a subject with a cancer comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a composition comprising a population of oligonucleotides (see claim 24), wherein oligonucleotides of the population are composed of nucleoside molecules linked together through phosphate backbone linkages, wherein at least one of the phosphate backbone linkages in each oligonucleotide is a P-ethoxy backbone linkage, and wherein no more than 80% of the phosphate backbone linkages in each oligonucleotide are P-ethoxy backbone linkages, and specifically 20%-50% (see claim 1), phospholipids (see claim 11), and a pharmaceutically acceptable carrier (see claim 22), wherein the oligonucleotides and phospholipids form an oligonucleotide-lipid complex (see claim 11). Nielsen also teaches that the pharmaceutical composition can further comprise a chemotherapeutic agent (see column 4:34-40), that 20%, 25%, 40%, 50%, 60%, 76% and 80% of the phosphate backbone linkages are phosphodiester or P-ethoxy linkages (see 2:10-37) that are distributed throughout each oligonucleotide which means not clustered within a portion and result in oligonucleotides that are hetergenous as to the number of P-ethoxy and phosphodiester linkages (see claim 29), wherein the size is in the range of 18-30 nucleotides (see claims 2-5), wherein the phospholipids are uncharged or have a neutral charge at physiologic pH (see claim 
Nielsen does not teach that the oligonucleotides hybridize to an IGF-IR polynucleotide gene product.
However, Baserga teaches using an antisense oligonucleotide that is targeted to IGF-1R, including an antisense oligonucleotide that is identical to instant SEQ ID NO: 1 to reduce expression of IGF-1R protein and treat cancer (see claims 1-13, SEQ ID NO: 4, sequence alignment below, etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to combine Nielsen and Baserga to arrive at the claimed invention, with a reasonable expectation of success.  That is, since Baserga teaches using an antisense oligonucleotide, specifically an antisense oligonucleotide identical to instant SEQ ID NO:1, to treat cancer in a subject, and considering that Nielsen teaches an improved delivery system for therapeutic oligonucleotides comprising a liposome with p-ethoxy oligonucleotides entrapped in the liposome, it would have been prima facie obvious to use the improved system of Nielsen to deliver the antisense oligonucleotide of Baserga to treat a cancer in a subject.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

SEQUENCE ALIGNMENT INFORMATION:
; Sequence 4, Application US/09668822
; Patent No. 6340674
;  GENERAL INFORMATION:
;    APPLICANT:  Baserga, Renato
;    APPLICANT:  Sell, Christian
;    APPLICANT:  Rubin, Raphael
;    TITLE OF INVENTION:  Method of Inhibiting the Proliferation and Causing the Different
;    NUMBER OF SEQUENCES:  9

US-09-668-822-4

  Query Match             100.0%;  Score 18;  DB 9;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCTCCGGAGCCAGACTT 18
              ||||||||||||||||||
Db          1 TCCTCCGGAGCCAGACTT 18

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-36, 39-41 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 9,744,187 (hereafter “Nielsen”) in view of U.S. Patent No. 6340674 (hereafter “Baserga”).
The applied reference has a common Applicant (Bio-Path Holdings, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Nielsen does not teach that the oligonucleotides hybridize to an IGF-IR polynucleotide gene product.
However, Baserga teaches using an antisense oligonucleotide that is targeted to IGF-1R, including an antisense oligonucleotide that is identical to instant SEQ ID NO: 1 to reduce expression of IGF-1R protein and treat cancer (see claims 1-13, SEQ ID NO: 4, sequence alignment below, etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to combine Nielsen and Baserga to arrive at the claimed invention, with a reasonable expectation of success.  That is, since Baserga teaches using an antisense oligonucleotide, specifically an antisense oligonucleotide identical to instant SEQ ID NO:1, to treat cancer in a subject, and considering that Nielsen teaches an improved delivery system for therapeutic oligonucleotides comprising a liposome with p-ethoxy oligonucleotides entrapped in the liposome, it would have been prima facie obvious to use the improved system of Nielsen to deliver the antisense oligonucleotide of Baserga to treat a cancer in a subject.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 10-20, 27, 30-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,015,886 (hereafter “Dale”) in view of U.S. Patent No. 6340674 (hereafter “Baserga”).

Dale teaches the modified oligonucleotides represent a significant improvement over methyl phosphonate backbones (see column 5). The oligodeoxynucleotide and 2'-O-methyloligonucleotides contain p-ethoxy backbone linkages and show nuclease resistance and Tm values superior to phosphorothioates. The p-ethoxy oligodeoxy nucleotides and the 2'-O-methyl-p-ethoxy oligonucleotides further show ability to activate bacterial RNaseH as well as significant specific gene inhibition in antisense assays.
At column 6-7 Dale teaches that the term oligonucleotide refers to both 2'-deoxy oligonucleotide and ribooligonucleotides. The oligonucleotide consists of polymers of one or more nucleotide monomers, 2'-deoxy or ribonucleotides, connected together or linked to a monomer by at least one 5'- to 3'-internucleotide linkages. These linkages include any of the linkages known in the antisense oligonucleotide art. In addition, the term oligonucleotide includes both natural and modified nucleobases, natural deoxyribose and ribose sugar, and modified sugar with substitutions. The oligonucleotide analogs of the invention range from about 2 to about 60 nucleotide units in length, thus oligonucleotides of this invention will have from 1 to 59 phosphate esters, preferably comprising 50% or more of the p-ethoxy linkages. Dale further teaches pharmaceutical formulations comprising a physiological acceptable carrier including lipofectin (see column 7) and methods for inhibiting the expression of a gene involved in a disease using these oligonucleotide analogs, including treating a mammal that has a disease or disorder associated with abnormal gene product (see column 7, claim 14). The method includes administering therapeutic pharmaceutical formulations including the oligonucleotides of the 
Dale does not teach an antisense oligonucleotide targeted to IGF-1R to treating cancer.
However, Baserga teaches using an antisense oligonucleotide that is targeted to IGF-1R, including an antisense oligonucleotide that is identical to instant SEQ ID NO: 1 (18 nucleotides in length) to reduce expression of IGF-1R protein and treat cancer in a human (see claims 1-13, SEQ ID NO: 4, sequence alignment below, , column 3etc.), and teaches that oligonucleotide may be incorporated into a liposome (see claim 13 and 26, column 6), may be used in combination with other compounds (e.g., see column 4) and may be administered intravenously (e.g., see column 5). Baserga teaches that the cancer can be glioblastoma (which is also known as glioblastoma multiforme).
Although neither Dale nor Baserga explicitly teach also using a chemotherapeutic agent in combination with the oligonucleotide, considering that Baserga teaches that the treatment can be used in combination with other compounds, and considering that treating cancer with chemotherapeutic agents was well known to one of ordinary skill in the art prior to the filing of the invention, official notice is taken that it would have been further obvious to use any well-known chemotherapeutic agent in combination with the IGF-1R antisense oligonucleotide.  
Furthermore, although Dale does not specifically teach oligonucleotides of the precise length and composition of claims 15-21, prior to the effective filing date of the claimed invention it was well known to those of ordinary skill in the art that both the length and degree of 
Therefore, it would have been prima facie obvious to one or ordinary skill in the art, prior to the day the invention was filed, to combine Dale and Baserga to arrive at the claimed invention, with a reasonable expectation of success.  That is, since Baserga teaches using an antisense oligonucleotide, specifically an antisense oligonucleotide identical to instant SEQ ID NO: 1, to treat cancer (glioblastoma) in a subject, as described above, and considering that Dale teaches an improved therapeutic oligonucleotides comprising p-ethoxy linkages, it would have been prima facie obvious to use the improved system of Dale to deliver the oligonucleotide of Baserga to treat a glioblastoma in a human.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635